         Case 1:16-cr-00029-VSB Document 76 Filed 05/05/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007
\\

                                                    May 5, 2020


BY ECF

The Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

           Re: United States v. Oneil Scott, 16 Cr. 029 (VSB), 19 Civ. 3322 (VSB)

Dear Judge Broderick:

       The Government writes to respond to the Court’s recent order, asking for further
information on whether the Government mailed the Petitioner a copy of the Government’s
opposition to his habeas petition (the “Opposition”). Since receiving the Court’s order, the
Government has spoken with a paralegal at the U.S. Attorney’s Office, who confirmed that he
mailed a copy of the Opposition to the Petitioner on or about February 26, 2020. Nonetheless, in
an abundance of caution, on May 5, 2020, the Government mailed another copy of the
Opposition to the Petitioner. The Government has no objection to the Petitioner’s reply being
due 30 days from the receipt of this new copy.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney
                                             Southern District of New York

                                       By:          /s Margaret Graham
                                             Christopher J. DiMase/ Margaret Graham/ Jessica
                                             Feinstein
                                             Assistant United States Attorneys
                                             (212) 637-2433/ 2923/ 1946

Cc: O’Neill Scott, USMS # 66195-019 (by mail)
